Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Rhodes (Reg. No. 47305) on 7/20/2022.

The application has been amended as follows: 
In claim 1, line 20, change “generating an alarm” to --generating an alarm on a display--.
In claim 2, line 4, change “the difference” to --a difference--.
In claim 2, lines 5-6, change “the one of the facilities” to --at least one of the facilities--.
In claim 4, lines 4-5, change “on the basis of the detected result and the degree of anomaly” to --on the basis of the degree of anomaly--.
In claim 7, line 2, change “a display” to --the display--.
In claim 8, line 3, change “a display” to --the display--.
In claim 10, line 14, change “comparing the expectation value of the operation data to the corresponding measured value” to --comparing the expectation values of the operation data to the corresponding measured values--.
In claim 10, line 17, change “generating an alarm” to --generating an alarm on a display--.


Reasons for Allowance
3.	Claims 1-10 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 7-10, the closest prior art of record fails to teach the features of claim 1 (representative independent claim): “each of the measured values being of a control signal used for controlling factory equipment in the corresponding facility,” “for each of a plurality of the measured values obtained, calculating a corresponding expectation value of operation data by applying the normal model to past measured values of operation data of the facilities,” and “detecting whether or not an operation state of at least one of the facilities is unsteady by comparing the expectation values of the operation data to the corresponding measured values of the operation data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that both SHIBUYA et al. (JP 2013025367 A; cited previously) and MATSUKAWA et al. (JP 2007102561 A; cited in IDS) teach processing sensor data, not control signal data, to detect unsteadiness. There is no teaching or suggestion to use control signal data of time-series binary digital signals as claimed.
The claims are patent eligible under 35 USC 101 because, among others, they are directed to a practical application of an abstract idea as a device or method for monitoring a plurality of facilities in a factory and visually identifying each facility that is operating unsteadily on a display.

Regarding claim 6, the closest prior art of record fails to teach the features: “wherein a hidden Markov model, a time delay neural network or a recurrent neural network is used in the machine learning capable of dealing with the time-series data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
The claim is patent-eligible under 35 USC 101 because it recites additional elements about machine learning using a hidden Markov model, a time delay neural network or a recurrent neural network. These are not pure mathematical operations and are not conventionally performed by a mental process. Accordingly, the claim is not directed to a judicial exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857